Citation Nr: 0010970	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  92-13 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for a disability 
manifested by chest pain and heart palpitations.

2.  Entitlement to a rating higher than 10 percent for 
service-connected residuals of injury to the right great toe.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to April 
1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1991 RO decision which, in pertinent part, 
granted service connection and a noncompensable rating for 
residuals of injury to the right great toe, and denied 
service connection for a disability manifested by chest pain 
and heart palpitations.  In a November 1993 rating decision, 
the RO granted a higher 10 percent rating for service-
connected residuals of injury to the right great toe.  A 
personal hearing was held before a member of the Board at the 
RO (i.e. a Travel Board hearing) in August 1995. 

In a June 1999 decision, the RO denied service connection for 
undiagnosed illnesses manifested by depression, muscular 
twitching, diarrhea, headaches, and joint pains.  The veteran 
did not appeal these denials, and thus the issues are not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a disability 
manifested by chest pain and heart palpitations.

2.  The veteran's residuals of injury to the right great toe 
are manifested by a cock-up deformity of the toe, and 
calluses on the dorsal and plantar aspect of the toe; 
impairment from the condition does not exceed that for a 
moderate foot injury or the analogous condition of amputation 
of the toe without metatarsal involvement.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a disability manifested by chest pain 
and heart palpitations.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of injury to the right great toe with deformity 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.27, 4.71a, Codes 5171, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
February 1970 to April 1991.

A review of the veteran's service medical records shows that 
he was treated for an injury of the right great toe, with 
subsequent deformity.  On medical examination performed for 
pre-induction purposes in August 1969, the veteran's heart 
was listed as normal. In a report of medical history 
completed in August 1969, the veteran denied a history of 
chest pain or pressure, and denied palpitation or a pounding 
heart.  On separation medical examination in March 1973, the 
veteran's heart was listed as normal. 

A March 1976 treatment note shows that the veteran complained 
of intermittent chest pain for one week; he related that the 
pain often occurred after eating, felt like heartburn, and 
lasted for three to five minutes.  He related that the pain 
felt better after bromoseltzer, and said he ate a lot of 
spicy foods.  On examination, there was a regular sinus 
rhythm, and there were no murmurs, rubs, or gallops.  There 
was slight tenderness to deep palpation over the mid-
epigastrium and along the right colon.  The diagnostic 
assessment was esophagitis or gastritis.  An April 1976 
treatment note shows that the veteran complained of 
intermittent chest pain, which was sharp, occurred most often 
after meals, and lasted for only seconds.  On examination, 
there was a normal sinus rhythm, with no murmurs, rubs, or 
gallops.  The diagnostic assessment was intermittent 
gastritis.  A September 1978 chest X-ray study indicates that 
the cardiac silhouette was normal in size, shape, and 
position.

In reports of medical history dated in May 1977, September 
1978, September 1979 and November 1980, the veteran denied a 
history of heart trouble, palpitation, or pounding heart.  On 
periodic medical examination performed in May 1981, the 
examiner noted a Grade I of VI systolic murmur which was 
heard best at the aortic area.  A May 1981 electrocardiogram 
(ECG) showed slight ST elevation in Lead I, and the 
diagnostic impression was probably within normal limits.  On 
periodic medical examination performed in September 1985, the 
veteran's heart was listed as normal.

A December 1990 treatment note shows that the veteran 
complained of epigastric substernal discomfort after eating 
and running, and said he also had such episodes 
intermittently throughout the day.  The veteran stated that 
the episodes lasted for several minutes and resolved 
spontaneously.  He related that he had such episodes for six 
months, but thought he had gas.  An ECG was performed, and 
showed a normal sinus rhythm.  The diagnostic impression was 
intermittent complaints of substernal discomfort, possible 
intermittent arrhythmia versus esophageal cause.  The veteran 
was referred for further work-up by internal medicine.  A 
consultation request dated the same day noted that the 
veteran had atypical chest pain, increasing in frequency and 
severity; the provisional diagnosis was atypical chest pain.  

On internal medicine consultation later that day, the veteran 
reported that he had a more than six-month history of 
atypical chest pain which was gradually increasing and now 
occurred up to three or four times daily, and lasted for 
between two to five minutes.  He said the pain varied in 
nature, and was usually associated with palpitations, 
shortness of breath, and occasional nausea, with no vomiting 
or diaphoresis.  He reported that the chest pain could occur 
at rest or with exertion.  An ECG showed sinus bradycardia, 
right axis deviation, and questionable early repolarization.  
The diagnostic impression was atypical chest pain; the 
examiner added that he felt the need to rule out 
arteriosclerotic heart disease, though the condition might be 
gastrointestinal in nature.  Hospitalization and a graded 
exercise test were planned.  A discharge summary dated one 
week later in December 1990 shows that the veteran was 
observed for complaints of chest fluttering and increased 
chest pain.  The examiner noted that repeated ECG studies 
were unchanged, a physical examination was normal, and the 
veteran had a low cardiac risk profile.  The discharge 
diagnoses were atypical chest pain (the examiner opined that 
it was very doubtful that such was due to coronary artery 
disease), and palpitations, rule out arrhythmia.  The veteran 
was returned to duty and advised to avoid vigorous physical 
activity.

A January 1991 consultation request shows that the veteran 
complained of transient, recurrent episodes of palpitations 
and atypical chest pain.  The provisional diagnosis was 
"rule out coronary artery disease, strongly doubt."  On 
internal medicine consultation, the examiner noted that the 
veteran complained of intermittent palpitations for the past 
four weeks while in Bahrain.  The veteran related that the 
palpitations lasted from a few seconds to two minutes and 
occurred while he was jogging after work.  The diagnostic 
assessment was rule out dysrhythmia, and a Holter monitor was 
planned.  A February 1991 ECG was abnormal, and showed an 
unusual P-axis.  The ECG indicates "possible ectopic atrial 
bradycardia," but such diagnostic impression was crossed 
out.

A March 1991 consultation request shows that the veteran 
reported palpitation on and off for the past four weeks, and 
was referred for a 24-hour Holter monitor; the provisional 
diagnosis was rule out dysrhythmia.  A March 1991 
consultation report shows that the veteran was placed on a 
24-hour Holter monitor, which showed no symptoms.  There was 
a baseline normal sinus rhythm, with rare premature atrial 
contraction, with no premature ventricular contraction, no 
runs, and no pauses.  The diagnostic impression was a normal 
Holter monitor test.  A subsequent March 1991 treatment note 
shows that the veteran was advised of the results of his 
Holter monitor test, and told to follow up as needed.  
Subsequent service medical records are negative for a heart 
condition.

In May 1991, the veteran submitted a claim for service 
connection for chest pain and palpitations, and reported in-
service treatment for this condition.

At a June 1991 VA examination, the veteran complained of an 
irregular heart beat or palpitations.  On examination of the 
cardiovascular system, there was no cardiomegaly, there was a 
regular rhythm, no murmurs, and the peripheral pulses were 
palpable.  On examination of the right foot, there was 
flexion deformity of the right large toe due to old fracture.  
A chest X-ray study revealed that there was no abnormality of 
the heart.  An ECG was abnormal, and showed an unusual P 
axis, possible ectopic atrial bradycardia, and early 
repolarization.  The diagnoses were a deformed right big toe 
- old fracture, and anxiety - palpitation, with no evidence 
of organic disorder of the heart.  On psychiatric 
examination, the veteran reported a history of palpitations; 
the examiner diagnosed, in pertinent part, a history of 
problems with the heart, and found no current mental 
disorder.

In an October 1991 decision, the RO established service 
connection for residuals of injury to the right great toe 
with deformity, with a noncompensable rating.

By a statement dated in July 1992, the veteran related that 
he had heart palpitations and an abnormal ECG during service, 
had an abnormal ECG after service, and said, "To the best of 
my knowledge, I do not have a chronic heart disease.  
However, this notice of appeal is based on the possibility of 
my heart palpitation turning into a chronic heart problem."  
With respect to his right great toe, he said he had pain 
since 1977, and had to buy larger shoes to accommodate his 
toe deformity.  He related that his toe protruded upward and 
was extremely painful when he wore dress shoes, military 
shoes, or steel-toed boots, but sneakers were comfortable.  
He stated that he was required to wear steel-toed boots in 
his current job, and had pain and difficulty walking during 
an eight-hour shift.  He submitted a photocopy of photographs 
of his right foot, which reflects that the distal joint of 
his right great toe protruded upward.  He also submitted 
photocopies of an October 1991 "Physical Fitness Inquiry for 
Motor Vehicle Operators," in which he reported that he had 
palpitations "during Dec-Jan 1990."  The reviewing official 
noted that the veteran was normal on examination.  He also 
submitted photocopies of service medical records which 
reflect that in 1985, he was restricted from wearing steel-
toed boots.

By a statement dated in August 1992, the veteran reiterated 
many of his assertions.  He related that he was terminated 
from his job due to a knee disability.

In a November 1993 rating decision, the RO granted a higher 
10 percent rating for service-connected residuals of injury 
to the right great toe.

By a letter dated in August 1995, the veteran reiterated many 
of his assertions.  He stated that his last job was 
terminated due to his inability to keep up with other workers 
due to knee and foot pain.

At an August 1995 Travel Board hearing, the veteran 
reiterated many of his assertions.  The veteran's 
representative noted that the veteran's right great toe was 
ankylosed and caused pain.  The veteran stated that his right 
great toe was painful if he wore steel-toed boots, but did 
not bother him if he wore sneakers or a soft-toed shoe.  He 
said he had to wear steel-toed boots for his job.  He 
asserted that an in-service Holter monitor report dated in 
March 1991 reflected cardiac abnormality.  He stated that he 
had been examined for the Persian Gulf registry, and said his 
heart was evaluated at Edwards Air Force Base about one month 
previously.  He related that he had heart flutters during 
service, and said he had no episodes lately but had them 
frequently in the past.  He also stated that he had an 
episode of heart palpitations one month previously.

At a May 1998 VA examination of the veteran's right foot, the 
veteran complained of deformity of the right great toe.  He 
said he wore a shoe with a wide toe box, soft shoes, or 
sneakers, to prevent rubbing of the toe against the top of 
the shoe.  He complained of a painful callus over the top of 
the great toe, and said he had no other problems.  On 
examination, there was a cock-up great toe with a large 
callus over the interphalangeal joint of the toe, and a 
callus on the plantar aspect of the toe.   There was no pain 
on range of motion of the toe, and sensation was intact.  
There was full passive range of motion, and the veteran was 
unable to actively flex the toe into a normal position.  
There was slight bowing of the extensor tendons.  An X-ray 
study of the right great toe showed degenerative changes at 
the first metatarsal phalangeal joint, and the base of the 
first proximal phalanx appeared deformed.  There was no 
evidence of recent fracture or dislocation.  The diagnostic 
impression was minor abnormality.  The examiner indicated 
that the X-ray study showed a cock-up toe with normal joint 
anatomy, with no evidence of arthritis.  The diagnosis was 
traumatic cock-up toe of the right great toe.  In a September 
1998 addendum, the examiner noted that he had reviewed the 
veteran's claims file.

At a June 1998 VA examination of the veteran's heart, the 
veteran reported a long history of intermittent heart 
flutters.  He reported that the episodes of heart flutters 
lasted for less than five seconds and could occur at any 
time, and were most marked when he was dehydrated during the 
Gulf War.  He denied syncope, chest pain, dyspnea, or any 
other cardiovascular problems.  He reported that he exercised 
regularly.  On examination, blood pressure was 112/68, and 
the heart rate was 63 and regular.  The heart had a regular 
rate and rhythm without murmurs or extra sounds.  A June 1998 
echocardiogram demonstrated normal left ventricular size and 
function with an ejection fraction of 60 percent.  There was 
mild mitral regurgitation, and the study was otherwise 
normal.  The diagnostic assessment was a brief episode of 
palpitations from an unknown source.  The examiner stated 
that the veteran might have an occasional premature 
ventricular contraction or brief runs of paroxysmal 
supraventricular tachycardia, but that with the absence of 
symptoms on any level of exertion and no evidence of 
structural heart disease by echocardiography, the veteran did 
not have any significant cardiac condition.  In an August 
1998 addendum, the examiner noted that he had reviewed the 
veteran's claims file.

In April 1999, the RO requested copies of the veteran's 
medical records from the hospitals at Edwards Air Force Base 
and Fort Irwin, and from the Naval Hospital in San Diego.

In April 1999, a representative from the Naval Medical Center 
in San Diego indicated that no medical records were available 
relating to the veteran.

In April 1999, a representative from Fort Irwin indicated 
that no medical records were available relating to the 
veteran.

In May 1999, medical records dated from September 1994 to May 
1996 were received from Edwards Air Force Base.  A September 
1994 chest X-ray study, performed to establish an asbestos 
baseline, indicated that the heart and great vessels were 
normal in size and configuration.  Subsequent medical records 
reflect treatment for dizziness and diarrhea, and are 
negative for treatment of the right foot or a cardiac 
condition.

In May 1999, the RO submitted another request for medical 
records to Edwards Air Force base.

By a letter received in June 1999, a representative from 
Edwards Air Force Base enclosed duplicate copies of the 1994 
to 1996 medical records, and stated that no other medical 
records were available.


II.  Analysis

A.	Service Connection for a Disability Manifested by Chest 
Pain and Heart Palpitations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including cardiovascular-renal disease and endocarditis, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran claims service connection for a disability 
manifested by chest pain and heart palpitations which he 
asserts was incurred during military service.  His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's 1970-1991 
period of active duty show instances in which he complained 
of chest pain and heart palpitations.  Various medical work-
ups were performed, but there was no confirmed diagnosis of 
heart disease or other chronic ailment related to the 
symptoms.  Post-service medical records dated to 1999, 
including VA examinations, note the veteran's history and 
complaints of chest pain and heart palpitations.  Again, 
however, there has been no confirmed diagnosis of heart 
disease or other chronic ailment related to the symptoms.  
Service connection may be granted for disability resulting 
from a medically diagnosed disease or injury.  A subjective 
complaint such as pain, without a diagnosed or indentified 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  
Neither the service nor post-service medical records contain 
a medical diagnosis, such as heart disease, to explain the 
veteran's complaints.  

What is necessary for a well-grounded claim in this case is 
medical evidence of a current diagnosis and medical evidence 
linking the current diagnosis to service.  Caluza, supra.  
Such medical evidence has not been submitted.  The veteran 
has asserted that he incurred a disability manifested by 
chest pain and heart palpitations during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology and his statements do 
not serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent competent medical 
evidence, as described above, the claim for service 
connection is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Higher Rating for Residuals of Injury to the Right Great 
Toe

The veteran's claim for rating higher than 10 percent for his 
service-connected residuals of injury to the right great toe 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

The RO has rated the veteran's service-connected residuals of 
injury to the right great toe by analogy to amputation of the 
great toe.  38 C.F.R. §§ 4.20, 4.27.

A 10 percent rating is assigned for amputation of the great 
toe without metatarsal involvement, and a 30 percent rating 
is assigned for amputation of the great toe with removal of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 
5171.

Residuals of a foot injury are rated 10 percent disabling 
when moderate, 20 percent disabling when moderately severe, 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Code 5284.

A higher rating is not in order under the Diagnostic Code 
pertaining to hammer toes, as the maximum rating under this 
Code is 10 percent.  38 C.F.R. § 4.71a, Code 5282.

A review of the medical evidence reflects that the veteran's 
right great toe disability is manifested by flexion deformity 
of the right great toe.  At a June 1991 VA examination, the 
examiner diagnosed a deformed right big toe - old fracture.  
On VA examination in May 1998 there was a cock-up great toe 
with a large callus over the interphalangeal joint of the 
toe, and a callus on the plantar aspect of the toe.   There 
was no pain on range of motion of the toe, and sensation was 
intact.  There was full passive range of motion, and the 
veteran was unable to actively flex the toe into a normal 
position.  There was slight bowing of the extensor tendons.  
The examiner indicated that the X-ray study showed a cock-up 
toe with normal joint anatomy, with no evidence of arthritis.  
The diagnosis was traumatic cock-up toe of the right great 
toe.  There are no medical records reflecting ongoing 
treatment of the right toe disability.

The right toe condition may be rated under either Code 5171 
or Code 5284.  A higher rating is not in order under Code 
5171, as there is no evidence of metatarsal involvement.  If 
the disability were rated under Code 5284, a higher rating is 
also not in order.  The veteran has a cock-up deformity of 
the 1st toe, no pain on motion, and an inability to fully 
flex the toe.  The veteran has stated that he has pain on 
wearing certain types of shoes, with no pain when wearing 
sneakers; the Board has taken such complaints into account.  
38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 9-98. However, overall 
functioning of the right toe and foot reflects no more than a 
moderate (10 percent) disability.  A moderately severe 
disability, as required for a 20 percent rating under Code 
5284, is not shown.

The preponderance of the evidence is against a rating higher 
than 10 percent for the right great toe disability.  Thus, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by chest pain 
and heart palpitations is denied.

A rating higher than 10 percent for service-connected 
residuals of injury to the right great toe is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


